i          i        i                                                              i      i      i




                                 MEMORANDUM OPINION


                                         No. 04-09-00345-CV

                    In the Matter of the ESTATE OF Elisa R. CANTU, Deceased,

                          From the Probate Court No. 1, Bexar County, Texas
                                    Trial Court No. 1999-PC-0683
                           Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 29, 2009

MOTION TO WITHDRAW APPEAL GRANTED AND APPEAL DISMISSED

           On June 17, 2009, we issued a show cause order in this appeal requiring appellant to show

cause why the appeal should not be dismissed for lack of jurisdiction; it appeared the trial court’s

judgment did not dispose of all the issues in the case. In response, appellant filed a motion to

withdraw the appeal, stating the trial court’s judgment was not a final judgment for purposes of

appeal. We therefore grant appellant’s motion and dismiss the appeal. See TEX . R. APP . P.

42.1(a)(1). We order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)(absent

agreement of the parties, costs are taxed against appellant).

                                                       PER CURIAM